Citation Nr: 0311522	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  94-14 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969 with an honorable discharge, and from May 1970 
to April 1974 with an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).

This claim was remanded by the Board in September 1996, for 
further development.  That development having been completed, 
this claim now returns to the Board.


FINDINGS OF FACT

1.	The evidence does not establish that veteran engaged in 
combat with the enemy.

2.	The existence of one of the veteran's claimed stressful 
experiences is not supported by the evidence of record.  
Although the occurrence of one alleged in-service 
stressful experience has been verified, the record does 
not contain sufficient information for VA to independently 
verify that the veteran was a witness to any such 
experience.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 1991 
rating action, and were provided a Statement of the Case 
dated November 1991, and Supplemental Statements of the Case 
dated May 1993, June 1993, March 1994, September 1994, July 
1995, June 1999, May 2000, January 2002, and December 2002, 
as well as a Board remand dated September 1996.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in December 2002, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded 
several examinations during the course of this claim, dated 
August 1998 and October 1999.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  There is no indication 
that there is additional evidence that should or could be 
obtained prior to adjudicating this claim.  Thus, as the 
veteran has been notified as to which party will get which 
evidence, and as all the evidence has been obtained, the 
Board can proceed.  See Quartucccio v. Principi, 16 Vet. App. 
183 (2002).


The Facts

Service medical records show that, before the veteran was 
deployed to Vietnam, he was diagnosed with Wolff-Parkison-
White syndrome.  A medical report dated December 1967 
indicates that it was felt that the veteran should not be 
given an assignment where a sudden loss of consciousness 
might represent a danger to himself or others, and that 
therefore the veteran should not be deployed as a combat 
solider unless his reported syncopal episodes could be 
controlled with medication.  He was seen at the Adult 
Outpatient US Army Dispensary on February 9, 1968, February 
13, 1968, February 19, 1968, March 18, 1968, March 22, 1968, 
April 1, 1968, April 9, 1968, and April 10, 1968 through 
April 12, 1968, while in Vietnam, for various medical 
problems, unrelated to combat, such as an upper respiratory 
infection.  

A February 1968 note indicated that the veteran should have a 
P3 profile, and should not be assigned to areas were sudden 
loss of consciousness might result in danger to himself or 
others.  The examiner at that time indicated that battle 
conditions would represent such a situation, as would flying, 
and working in high places.

An April 1, 1968 note again indicated that the veteran should 
be given a permanent profile, with a limitation of not being 
deployed to a combat area.

A December 1968 separation examination did not show any 
reports of treatment for, or complaints of, any psychiatric 
disorder.

The veteran's report of reenlistment dated April 1970 did not 
show any reports of treatment for, or complaints of, any 
psychiatric disorder.

A profile dated September 1970 indicated that the veteran 
should not be assigned to a unit where sudden loss of 
consciousness would be dangerous to himself or others, such 
as work on scaffolding, handling ammunition, or vehicle 
driving, although he could work in the vicinity of trucks, 
forklifts, and other machinery.

A clinical record dated August 1971 noted that the veteran 
was referred for "nervous difficulties".  It was reported 
that the veteran's military adjustment had been good until he 
arrived in his present unit.  He reported receiving an 
Article 15, and he felt that he was not too favorably 
regarded by his superiors.  The examiner indicated that the 
veteran's present difficulties appeared to be situational.  
The veteran was diagnosed with situational depression with 
anxiety, and it was recommended that he be transferred.

A November 1971 outpatient treatment report indicated that a 
steam compressor blew up, causing the veteran to have second 
degree burns on his lower left leg.

A clinical record cover sheet dated February 1972 indicated 
that the veteran was hospitalized for observation for a 
psychiatric disability, but no disability was found.  The 
veteran at that time was found to have used heroin.

A permanent profile dated March 1974 indicated that the 
veteran was not to be assigned to isolated areas where 
definitive medical care was not available, and was not to be 
assigned to a unit where sudden loss of consciousness would 
be dangerous to himself or others, such as work on 
scaffolding, handling ammunition, vehicle driving, or work 
near moving machinery.

The veteran's personnel records indicated that he received 
several medals while in service, including the Vietnam 
Service Medal, and the Republic of Vietnam Campaign medal 
with Device, and Overseas Bars.  The records do not indicate 
that the veteran received the Combat Infantryman's Badge.  
Personnel records also show that he was sent to Vietnam on 
December 6, 1967, with the principal duty of a rifleman, and 
returned to Hawaii on April 17, 1968, with the principal duty 
as a light weapons infantryman.  Also of note is that the 
veteran arrived in Japan on August 27, 1968, with the MOS of 
equipment store specialist, and left Japan on January 3, 
1969.

Records indicate that the veteran was discharged from the 
service in April 1974, under other than honorable conditions, 
for unfitness.

A discharge summary dated April 1991 indicates that the 
veteran reported, upon admission, that for the past 5-6 
months, he had been thinking about killing his supervisor, 
and that more specifically, for the past three weeks, he had 
been thinking about shooting his supervisor with a gun.  He 
reported that he was angry with his supervisor because he was 
always lying.  He also indicated that he had thought of 
killing himself the night prior to admission.  He also 
reported that he had been separated from his wife for 
approximately six weeks, and that he was angry and violent 
with his wife.  He noted that he had felt tired for the past 
two months, and that he did not sleep much, and had trouble 
falling asleep.  He indicated that sometimes his dreams 
caused him to wake up.  The veteran reported that he was in 
combat in Vietnam, and that he had dreams and would see the 
faces of people that were in combat with him.  He stated that 
he thinks about Vietnam most of the time, and that there was 
an explosion of a rocket while he was in Vietnam, from which 
he had hearing loss.  The veteran reported that he lost a lot 
of friends in Vietnam; he indicated that he and a squad of 
fifteen soldiers were ambushed, ten of which were killed, and 
that he could still hear voices of the soldiers that were 
involved in the ambush.  The veteran reported that he felt 
guilty about killing civilians and said that he thinks about 
Vietnam on and off.

Upon mental status examination on admission, the veteran was 
oriented to time, place, and person, but was depressed, 
complaining of sleeping poorly, and feeling tired.  He 
reported that he preferred to be alone.  His previous 
suicidal and homicidal thoughts were noted.  He reported 
hearing voices and seeing the faces of people he met in 
Vietnam.  He stated that he felt that people were watching 
him, and talking about him, most of the time saying bad 
things.  At times, he felt that somebody wanted to get rid of 
him.  Memory for recent and remote events was not impaired.  
Intelligence was normal.

It was noted that, during hospitalization, the veteran had 
meetings with health care professionals, and was involved in 
a program of activities and recreation, and had been started 
on psychotropic medication, and had made quite an improvement 
in his mental condition and behavior.  He indicated that he 
was no longer homicidal or suicidal, and he was found to not 
be a potential danger to others.  He stated that he had not 
been thinking about Vietnam, and that he no longer saw the 
faces of people from Vietnam.  The veteran was diagnosed with 
PTSD and major depression with psychotic features.  His 
Global Assessment of Functioning (GAF) on discharge was found 
to be 60.

In a statement dated June 1991, the veteran reported that, 
while in Vietnam, he walked into an ambush with his squad, 
and recalled hearing mortar fire, and hearing voices around 
him hollering and crying.  The veteran further indicated that 
he was hit by shrapnel in the pants leg, which caught on 
fire, after which he was taken to the hospital for several 
days, and transferred to Japan for three to four months of 
hospitalization.  The veteran reported that he felt guilty 
about not being able to help all those who voices he heard 
crying during the ambush.  He indicated that, presently, he 
hated to be around people, and was not able to hold a job.

In August 1992, the veteran was seen with complaints of 
paranoid ideation.  Examination noted a saddened mood, and 
bland affect, with no overt psychosis.  The veteran at that 
time was diagnosed with PTSD with depression, and personality 
disorder not otherwise specified, with paranoia.  Outpatient 
treatment records dated September 1992 indicated that the 
veteran reported that he remained distant and angry, although 
his medication was helpful.  He reported having nightmares 
about leaving soldiers in the field and being unable to 
retrieve them, as well as flashbacks of firefights, body 
parts, and other things that he did not think made sense.  
The veteran reported guilt at a commander giving orders to 
move out while fellow soldiers were crying for help.  The 
veteran was diagnosed with major depression with psychotic 
factors,  and it was proposed to rule out a diagnosis of 
PTSD.

A psychological assessment dated August 1993 noted that the 
veteran was an inpatient in April 1991 at a VAMC, for 
treatment of homicidal ideation, and was eventually admitted 
to a hospital in August 1993 for treatment of depression, as 
well as alcohol and drug dependence.  He was noted to have 
spent 15 days in the program, but left without completing it.  
It was indicated that he was now being hospitalized because 
of suicidal ideation.  He was admitted to the present 
facility with provisional diagnoses of alcohol dependence and 
cocaine dependence, and it was proposed to rule out 
depression, and a history of PTSD.  Previous testing was 
noted to reflect low average intelligence with no diagnosable 
organic damage.  Previous test data (PAI) was invalidated by 
an excessively high negative impression scale.  His HTP and 
Bender tests did not indicate psychosis.  At present, it was 
noted that he was not displaying any of the PTSD diagnostic 
features.  He also did not present with a thought disorder or 
major affective disorder.  In light of his 25 year history of 
alcohol and drug dependence, his varying recounts of his 
history, and his recent denial of use of illicit chemicals, 
his prognosis was noted to be very poor.  His diagnoses were 
alcohol dependence, cocaine dependence, and PTSD, by history 
only.  It was recommended that the veteran be placed on 
medication, and detoxify from all non-indicated chemicals.

A discharge summary dated December 1993 indicated that the 
veteran had been hospitalized from August 1993 to November 
1993.  The veteran reported that his depression began around 
the first of the year, because he was unable to hold a job.  
He noted that he had nightmares of being ambushed in Vietnam, 
both during the day and at night.  He reported drinking 12 
beers daily for the last 6-7 months.  He also reported using 
heroin from 1968 to 1987.  The veteran reported some trouble 
sleeping.

Upon examination, the veteran was noted to have a somewhat 
depressed mood with appropriate affect.  He denied any 
delusions or hallucinations.  He denied any homicidal or 
suicidal ideations.  Judgment was thought to be fair when 
sober.  Insight was also fair.  The veteran did have a 
flattened affect.  Calculations and abstract thinking were 
fair.  The veteran's diagnoses were polysubstance dependence, 
with dependence on alcohol, cocaine, and marijuana, with 
detoxification and rehabilitation, history of PTSD with 
depressed mood, and a GAF of 35-40.  

The veteran received a hearing at the RO in September 1993.  
The transcript of that hearing indicates that the veteran 
reported that he participated in combat in Vietnam and saw a 
lot of death and dismemberment of bodies.  He reported that 
he was supposed to receive a Purple Heart for leg wounds, but 
did not because paperwork was lost.  He listed one patrol in 
particular where many of his friends were killed, and only 4 
of the 12 soldiers on patrol survived.  The veteran reported 
that he was bothered by dreams and nightmares of soldiers 
calling out to him for help.

The veteran reported that he currently had a lot of trouble 
getting along with people, and that he had held 15 to 20 jobs 
since getting out of service.  He reported that he felt 
paranoid all the time.  The veteran reported that he was 
first treated for a stress disorder after service in 1981, at 
a VA Medical Center.  The veteran also noted an incident 
where a person next to him was hit by a mine, blowing up the 
entire body and leaving only his feet.

The veteran indicated that he was a combat infantry soldier 
while in Vietnam, and carried an M16.  He indicated that he 
did not receive the Combat Infantryman's Badge because some 
of his records were missing.  The veteran indicated that his 
leg was injured when his pants leg was set on fire from a 
blast from a mortar round.

Records indicate that the veteran was again admitted to a VA 
hospital, from April 1994 through June 1994.  The veteran was 
initially admitted with the chief complaint of depression and 
anger towards his ex-wife, who he stated would not leave him 
alone.  He reported that he was not using any drugs or 
alcohol.
He stated that he was fearful of losing control and harming 
his ex-wife, and was trying to stay away from her because of 
her use of alcohol and drugs.  Other problems he noted 
included trouble sleeping, with nightmares of Vietnam, 
particularly an incident in which his squad was ambushed, and 
during which he was ordered to abandon some wounded troops.  
The veteran was initially diagnosed with PTSD, both childhood 
and Vietnam related, and a history of cocaine, marijuana, and 
alcohol abuse.

Psychological evaluation was noted to be compatible with the 
diagnoses of alcohol dependence, currently stated to be in 
partial remission, cannabis dependence, cocaine abuse by 
history, PTSD related to Vietnam, and a deferred diagnosis of 
antisocial personality features.  The veteran was started on 
medication, and in the work for pay program.  He was 
discharged in late June, to be accepted into the PTSD program 
at a different VA hospital

Records from July and August 1994 show that the veteran was 
followed with continued treatment for various problems, to 
include problems sleeping.

In December 1996, the veteran submitted a statement 
indicating that he was ambushed in combat several times, and 
that he should have received a Purple Heart and Combat 
Infantryman's' Badge.  He listed the names of several people 
he knew who were apparently killed or wounded in combat.  He 
further related an incident which occurred while in was 
stationed in Hawaii, in which a Sergeant killed 5 other 
service members, an incident the veteran said he still had 
dreams about.

A discharge summary indicates that the veteran was 
hospitalized in September 1996 due to depression with 
suicidal thoughts, intent, and substance use.  He reported 
feeling very hopeless.  He indicated that he lived in public 
housing, and that things were bad there, with drugs and 
prostitution.  He indicated that he sometimes smoked 
marijuana, and tried cocaine to alleviate some of the 
hopelessness.  He reported being frustrated and hopeless, and 
having low energy and motivation, with an inability to sleep.  
He reported a lot of flashbacks and bad dreams of his 
experience in Vietnam.  He indicated that he had been 
disabled for several years due to heart problems.  He 
reported having problems with depression in the past, and 
some problems with substance abuse.  He reported that he felt 
suicide might be the best option.

Upon examination, the veteran was oriented times three.  
Insight, judgment, and reliability were limited.  The veteran 
was assessed as being depressed and hopeless with thoughts of 
killing himself.  The veteran was given provisional diagnoses 
of recurrent major depression and mixed substance use, with a 
GAF of 20-35.  During his hospital stay, the veteran was 
admitted to a dual diagnostic program and worked on issues 
involving substance use, specifically alcohol and marijuana 
use, and was educated in the importance of maintaining 
abstinence.  His mood gradually improved, and he reported 
less difficulty with irritability.  The veteran's final 
diagnoses were of major depression, possibly bipolar, and 
mixed substance abuse, with a GAF of 55 at discharge.

An intake report from a mental health technician, dated 
January 1997, indicates that the veteran reported that he had 
poor coping skills due to the anger that he felt about his 
Vietnam experiences.  The veteran felt guarded at times, 
feeling the need to isolate himself.  He had poor eating 
habits, as well as a poor sleeping pattern.  He reported that 
he overdosed a week ago on Thorazine because he felt 
frustrated about things.  He stated that he hears voices, 
sees visual hallucinations and hears crying, and has a low 
self esteem.  He reported panic symptoms.  He reported that 
he does not have any friends, and that it was hard for him to 
be in crowds, and he preferred to be alone.  The veteran 
reported no legal or criminal history.  The veteran appeared 
depressed and angry, and was slow to give personal 
information.  He reported anxiety regarding VA care, anxiety 
due to time spent in Vietnam, and due to his past 
experiences.  It was noted that the veteran's current level 
of functioning was poor, and coping resources were minimum.  
The technician indicated that the veteran had diagnoses of 
PTSD and major depressive mood disorder recurrent with 
psychotic features, and was assessed with a GAF of 50.

A letter dated February 1998 was received from the Director 
of the Center for Research of Unit records.  It indicates 
that US Army records document that on August 11, 1967, a 
solider from the same company to which the veteran was 
assigned shot and killed a first Sergeant, and shot a Captain 
and a Lieutenant.  The records indicated that this soldier 
was tried and court martialed for murder and attempted 
murder, and confined to hard labor for life.  It was noted 
that available U.S. Army casualty data and unit Morning 
Reports for the veteran's division in 1967 and 1968 did not 
list the names of several soldiers who the veteran reported 
as having been killed.  It was also noted that the available 
casualty data did not list the veteran as wounded.

Attached records indicated that the veteran's brigade arrived 
in Vietnam in December 1967, and underwent a period of 
training.  The veteran's group was engaged with the enemy 
during combat operations on February 12, 1968, February 19, 
1968, February 23, 1968, March 1, 1968, March 18, 1968, and 
April 9, 1968.  It was noted that there were no reports of 
any actual attacks on the main unit at Duc Pho.

The veteran received a VA examination in August 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran reported many different problems, ranging from 
depression, anxiety, psychotic symptoms, hallucinations, and 
delusions, to alcohol and drug use, including cocaine, 
marijuana, ethanol, nicotine, and caffeine.  He was also 
having severe difficulty sleeping, and with suicidal 
ideation, as well as an inability to keep gainful employment.  
The veteran reported that he currently had problems on a 
daily basis, consisting of nightmares, sleeping problems, 
anxiety problems, and anger control.  His subjective 
complaints included being angry all the time, and thinking 
that people did not care to hear him out, and did not care if 
he existed.  He reported sleeping in two or three cycles of 
two hours each.  The veteran was noted to be currently 
focused on compensation for his disabilities.  The veteran 
had a great deal of anger at being "given the run around" 
or ignored or not getting recognition for his service and 
disability. 

The veteran indicated that his stressors were his experiences 
in Vietnam where he reported that he was in combat and was 
exposed to death, killing, and explosions.  He indicated that 
his fearfulness, content, and ideas about death came from 
witnessing a killing by a company commandant of three other 
co-workers.  He reported subsequently hearing shots and 
explosions and seeing bullet holes in the foreheads of his 
co-workers.  The examiner noted that the information given 
was not specific.  The veteran indicated that these 
experiences had a lasting effect and that he recalls them 
often, repeatedly becoming fearful and waking up with 
nightmares.  He reported that he felt he had to get away from 
most people and stay in a quiet place by himself.

Upon examination, the veteran made fair eye contact, and was 
not in any distress.  He was verbal, relevant, and coherent 
both in response to questions as well as to questions 
initiated by him.  There was no resistance or defensiveness 
in his attitude, but he was focused mostly on talking about 
the compensation needs, and the immense anger, irritability, 
and feeling of being wronged that he felt for not being 
recognized for what he has suffered.  He was cooperative in 
the interview.  The though content ranged over many areas 
including the presenting problems, past problems, current 
adjustment, social relationships, and various areas of 
feeling and thinking.  There were no suicidal or homicidal 
ideas.  The veteran denied any attempts or temper outbursts.  
There was some paranoia to his thinking and he denied any 
auditory or visual hallucinations at that time, although he 
admitted that this was common in the past, particularly 
during periods of alcohol and drug use.  He was oriented to 
period, place and person.  He was aware of the ongoing 
surroundings and purpose of the interview.  His intellectual 
functioning was in the average range.  Memory for recent, 
remote, and recall was adequate.  His judgment was fair, and 
insight was impaired.  The veteran's mood appeared to be 
irritable, but not significantly hypomanic or manic.  There 
was no significant depression or suicidal ideation.  He 
reported ongoing tobacco use of more than 20 cigarettes a 
day, and caffeine drinks of five per day.  He denied alcohol 
use for the last two years, and denied cocaine and marijuana 
use for a longer period.  He denied that he was a threat to 
anyone, because he felt he tended to get away and keep away 
from most trouble.

The veteran was noted to have reportedly experienced events 
that caused distressing and intrusive recollections, as well 
as distressing dreams of combat.  The veteran also reported 
symptoms of difficulty concentrating and hypervigilance.

The examiner indicated that the content and pattern of his 
current symptoms, as well as verbal reports, allowed for 
linkage of his current symptoms to his reported Vietnam 
traumatic experiences.  The veteran was diagnosed with PTSD, 
chronic moderate, and depression, recurrent type, mild, along 
with a personality disorder, not otherwise specified, and a 
GAF of 45.

February and June 1999 treatment notes indicate that the 
veteran continued to have dreams and nightmares concerning 
his experiences in the infantry while in Vietnam.  The 
veteran was found to have mild depression.

The veteran received a further VA examination in October 
1999.  The report of that examination indicates that the 
veteran's prior history of hospitalizations was noted, as 
well as a long history of substance abuse and dependence 
dating back to his military service.  The veteran at that 
time claimed to have been abstinent from alcohol and drugs 
since 1996.  He reported having trouble holding a job due to 
his temper and problems with authority figures.

It was noted that the veteran had a long history of 
assaultive behavior beginning before the first traumatic 
military incident, in which he allegedly witnessed the murder 
of three servicemen in Hawaii.  He reported that a cook tried 
to "play with me, and I wasn't in the mood", so he beat him 
up.  During the interview, the veteran tried to minimize his 
violent history, stating that he had been arrested 10-15 
times for assault, the last being in 1998.  The examiner 
noted that a progress note from 1994 indicated that the 
veteran admitted that 76 different assault charges had been 
brought against him in the past, for many of which he served 
jail time of less than 6 months.  The examiner also noted a 
psychological report from April 1991 which stated that the 
veteran spent four months in jail for assaulting his then 
wife, and 8 months for assaulting his brother in law.  That 
examiner also noted that that report indicated that the 
veteran appeared to become easily irritated, as observed on 
the ward, when he does not get his way or things aren't done 
quickly enough to suit him.

The examiner noted that the veteran was unemployed and not 
looking for work, because he gets angry when someone tries to 
tell him what to do or if they check his work.  He reported 
that he lives by himself about three miles away from his 
sister, with whom he has daily contact, and who helps him 
with activities of daily living.

The examiner indicated that given testing results indicative 
of a tendency to exaggerate psychopathology, as well as a 
pattern of discrepant and inconsistent self reports of 
symptoms and history, the veteran's report of the frequency 
of his symptoms was likely to be exaggerated.  Nevertheless, 
he reported that the veteran began having sleep problems and 
nightmares before the left for Vietnam, subsequent to the 
incident in Hawaii.  It was noted that the veteran had 
reported trouble sleeping on his report of medical history 
dated December 1968, but not on his report of medical history 
dated April 8, 1970, nor did he ever report that he had 
problems with nightmares, depression, or excessive worry in 
service.  The veteran currently reported daily sleep 
problems, pervasive problems with anger, problems with 
authority figures, daily hypervigilance, and occasional 
nightmares.

The veteran indicated that he has never had remission of his 
PTSD symptoms, however, the examiner noted that records 
indicated that in fact there have been several periods where, 
although the veteran did not function well, his poor 
functioning was not in conjunction with PTSD symptoms.  For 
example, during his hospital admission of August 1993, the 
examiner noted that a report indicated that the veteran was 
not displaying any of the PTSD diagnostic features.

It was noted that the veteran had not worked in several 
years, apparently due to problems with anger management, and 
authority problems.  He reported having a close supportive 
relationship with his sister, and regular contact with some 
of his other siblings.  He stated that he has two friends 
with whom he spends time 1-2 times a week.  He reported that 
he sometimes avoids family, including his children, and 
avoids the public because he fears he will become angry and 
verbally explosive.

The veteran again indicated that he had witnessed a fellow 
soldier kill several other soldiers, when he was stationed in 
Hawaii.  The veteran reported that he usually had increased 
nightmares around the fall because he was shipped to Vietnam 
in the fall.  Further, he stated that he had to leave a 
wounded soldier behind according to his superior officer's 
orders, and he reported feeling occasionally guilty about 
that.  The veteran indicated that he occasionally had a 
nightmare in which a fellow soldier called out to him, and he 
often had intrusive memories of this incident.  He also 
reported feeling guilty about his unit bombing a village that 
was populated with older women and children.

The veteran reported that he does not sleep much because he 
is afraid of having a nightmare.  However, when pressed, he 
indicated that he might have at most 2 nightmares a month.  
He continued to feel angry that he was sent to Vietnam with 
his profile.

The veteran indicated that he first had symptoms of sleep 
disturbances and nightmares in 1968.  However, the first 
record of nightmares occurred in 1991, when he was in the 
midst of applying for service connection for PTSD.  He does 
have a record of sleep disturbances dating back to his report 
of medical history from his first military discharge in 1968.  
He denied, however, having nightmares or general nervousness 
in 1968.  He was referred to psychiatry in the military in 
August 1971 for nervous difficulties in which he felt 
trapped, and was diagnosed with situational depression with 
anxiety.  He was hospitalized in 1972 while on active duty 
for heroin use and observation.

The examiner indicated that the veteran clearly had long 
standing problems managing anger, controlling violent 
impulses, and getting along with supervisors.  He stated that 
his problems with anger and supervisors stemmed from being 
ordered by an officer in Vietnam to retreat and not go back 
for a wounded soldier who was calling out for help.

Upon examination, it was noted that the veteran was guarded 
and defensive at all times and tended to minimize a history 
of assualtiveness.  He was particularly guarded about family 
of origin history.  He was casually attired and adequately 
groomed.  He made fair eye contact.  He was fully oriented 
and displayed no gross deficits in attention, concentration, 
or immediate memory.  His speech was within normal limits and 
thought content was logical and goal directed.  He reported 
having almost daily experiences of hearing his name being 
called out and responding to these voices, but could only 
give two examples of this.  He was noted to have a history of 
impulsive, violent behavior which negatively impacted upon 
his intimate relationships and vocational capabilities.  He 
has also been jailed numerous times for assault.  He reported 
that he sleeps about four hours a night, but feels fairly 
rested.  Impairment in daily activities due to sleep 
disturbance was not evident.  He reported that he had a 
depressed mood and diminished appetite, but the examiner 
noted that the veteran was about 100 pounds overweight, so he 
felt the veteran's report of diminished appetite was an 
exaggeration.  The veteran admitted to suicidal ideation 
without any intent or plan.  He admitted to past homicidal 
ideation, but denied any at present.  Reasoning was concrete 
and consistent with estimated low average IQ.  Judgment was 
fair and insight was limited.

The veteran reported daily intrusive memories of leaving a 
wounded soldier, of others in his unit fire bombing a village 
populated with older women and children, and seeing another 
soldier kill three men on base in Hawaii.  The veteran 
indicated that he has nightmares of the above 1-2 times per 
month at most.  The examiner noted that the veteran in 
claimed that he doesn't enjoy fishing any more, and that the 
woods remind him of Vietnam.  However, later in the 
interview, he stated that in good weather he goes fishing 
with a friend 1-2 times per week and loves walking around in 
the woods.  Thus, the examiner indicated that it is unclear 
whether he actually avoids anything related to Vietnam, or 
experiences diminished interest.  He did appear to have a 
feeling of detachment from others and a restricted range of 
affect.  He reported sleep disturbances every night, as well 
as chronic problems with anger, and hypervigilance.  The 
examiner noted that the veteran displayed excessive violent 
rage by beating up a cook in the military before he 
reportedly witnessed another soldier kill several soldiers.

The Personality Assessment Inventory (PAI) test and the 
Millon Clinical Multiaxial Inventory, revised, were 
administered to the veteran.  Also reviewed were the results 
of past psychological testing administrations.  The PAI test 
was invalid due to inconsistent responding on the part of the 
veteran.  Results of the other testing suggested a low grade 
depressive condition, which might be consistent with the 
numbing symptoms of PTSD.  That test also suggested the 
presence of a personality disorder with schizoid, self-
defeating, and dependent traits.  The veteran's score on the 
desirability scale indicated defensiveness, and the examiner 
opined that might explain why someone with the history of 
violence that the veteran had did not highly elevate on the 
scale measuring aggressiveness.  The veteran was diagnosed 
with PTSD, chronic, moderate, alcohol, and poly-substance 
dependence in full remission, and a personality disorder with 
anti-social, paranoid, and schizoid traits.

A social work note dated August 2000 noted that the veteran 
again reported an incident in service in which he watched 
another soldier kill several other soldiers.  The veteran 
indicated that he was in counseling until being shipped to 
Vietnam three weeks later.  The veteran's insight and 
judgment were intact.  Mood was depressed, and affect was 
flat.  The veteran was diagnosed with a mood disorder, with a 
GAF of 45.

A social work treatment note dated December 2000 noted that 
the veteran was seen at his request for assistance with 
medication and anger management.  He reported serving several 
jail sentences, and that he was tired of his anger, and 
wanted help in managing it.  He denied the use of alcohol, 
and reported smoking approximately a pack of cigarettes a 
week.  He denied delusions or hallucinations.  

Upon examination, the veteran was noted to be overweight, 
alert, and calm.  His speech was relevant and coherent.  His 
affect was somewhat constricted, and mood was congruent.  His 
attire was appropriate and insight was limited.  Judgment was 
fair.  The veteran was diagnosed with a mood disorder and 
anger management difficulty, and a GAF of 45.

A report from a social worker dated January 2001 indicates 
that the veteran reported continued difficulty in managing 
his anger, and was amenable to referral for anger management 
classes.  The veteran reported sleeping difficulty.  He 
denied current suicidal or homicidal intent.  It was noted 
that the veteran was overly nourished, alert and oriented.  
His speech was relevant and coherent.  His affect was neutral 
and mood congruent.  Insight was poor and judgment was 
limited.  The veteran was diagnosed with a mood disorder, 
with a history of incarcerations and a GAF of 45.

An outpatient treatment report from a social worker dated May 
2001 indicates that the veteran reported that he was tired of 
being in jail, where he had spent the past three months for 
assaulting a police officer.  He was angry.  He indicated 
that he did not care what happened, and that he had been 
messed up since Vietnam.  When questioned about 
suicidal/homicidal intent, he replied that he did not know 
what he would do, but denied plans.  The veteran was noted to 
have a tense and angry affect.  Mood was congruent.  Insight 
was lacking and judgment was fair.  The veteran was diagnosed 
with a mood disorder with a GAF of 35.

A discharge summary dated May 2001 indicates that the veteran 
was admitted to the hospital for 5 days, with severe 
depression, suicidal thoughts, and psychosis as well as 
dysfunction.  Provisional diagnosis was of schizoaffective 
disorder, with a GAF of 30-40 on admission.  It was noted 
that initially, the veteran was hearing voices and having 
nightmares.  He had difficulty attending groups until later 
in his treatment.  He remained isolative and kept to himself.  
He reported that he was feeling a little sedated, and did not 
want to feel that way.  The following day, he was doing well 
and denied suicidal ideation.  He indicated that he was not 
hearing voices and was more alert.  The veteran's final 
diagnosis was of schizoaffective disorder, with a GAF of 45 
on discharge.

August 2001 treatment notes indicate that the veteran was 
seen with a request for medications, after recently being 
dismissed from jail.  He denied alcohol use.  The social 
worker felt that there was much unreliability of information.  
There was much anger and irritability.  There were feelings 
of entitlement and reactive depression.  There was no 
anxiety.  There were no psychotic symptoms of hallucinations 
or delusions.  There was no suicidal or homicidal ideation.  
He was oriented.  He was focused on obtaining medications.  
The veteran was diagnosed with a mood disorder, adjustment 
disorder, nicotine dependence, and a personality disorder, 
with a GAF of 45.

In October 2001, the veteran reported a recent 
hospitalization for "stress".  He reported ongoing 
disturbing dreams and wanted "something to do".  He was 
noted to smoke 1/2 a pack of cigarettes a day, and drink beer 
occasionally.  There was anger, irritability, and 
evasiveness.  There was no evidence of suicidal intent.  Upon 
examination, the veteran was overly nourished, alert, and 
evasive during the interview.  He tended to project blame on 
others for his misfortunes.  His speech was not irrelevant, 
and mood was impatient and irritable.  Insight and judgment 
were fair.  The veteran was diagnosed with depression and a 
personality disorder, with a GAF of 45.

February through April 2002 outpatient reports noted that the 
veteran reported depression and sleeping difficulty, and 
denied suicidal/homicidal intent. He reported continued 
difficulty with anger management.  The veteran was alert and 
did not offer information or conversation.  His speech was 
not inappropriate.  Affect was restricted, and mood 
congruent.  Insight and judgment were less than fair.  The 
veteran was diagnosed with a mood disorder, and a personality 
disorder, with a GAF of 40.

Records indicate that the veteran was hospitalized in 
December 2002 with complaints of suicidal thoughts and 
depressive symptoms.  He reported flashbacks of things that 
happened to him during the war, such as watching one of his 
fellow soldiers shooting and killing 8 other soldiers.  He 
noted that he didn't want to be around people, and felt 
threatened.  He reported hearing a voice telling him to hurt 
others.  He reported that his sleep and appetite were poor, 
but there was no change in his weight.  Upon examination, the 
veteran had poor eye contact.  Thoughts were organized and 
goal directed.  Abstract thinking was intact.  Mood was good 
but affect was incongruent to mood.  The veteran was tearful 
at some points during the interview.  The veteran was 
diagnosed with a major depressive disorder, recurrent, 
moderate, with psychotic features, and a psychotic disorder, 
and the examiner proposed to rule out PTSD.  The veteran was 
assessed with a GAF of 31-40.


The Law

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  

It is noted that 38 C.F.R. § 3.304(f) has changed during the 
course of the appeal.  It was previously required that there 
be evidence of a combat decoration, such as a Purple Heart 
Medal or a Combat Infantry Badge.  Under the newer 
regulation, applied here, as it is more liberal, combat with 
the enemy can be proved by other means, as set froth, without 
the award of specific medals or other awards.  Those awards 
of course remain indicia of combat where awarded.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board notes that the most recent medical records 
received do not contain a diagnosis of PTSD.  Most recently, 
the veteran has received diagnoses of a mood disorder, a 
personality disorder, schizoaffective disorder, anger 
management problems, and depression, not PTSD.

The Board also notes, however, that even if the veteran were 
found to have a current diagnosis of PTSD, based on earlier 
medical records, the claim must still fail in the absence of 
any credible evidence to indicate that an in-service 
stressful experience actually occurred, or that the veteran 
was present at a claimed stressful experience.

Review of the record does establish that the veteran was in 
Vietnam; however, there is no evidence to indicate that the 
veteran engaged in combat.  The veteran's DD-214 does not 
show that the veteran was awarded the Combat Infantryman's 
Badge, or any other award typically associated with combat.  
Furthermore, records clearly indicate that the veteran was 
placed on a profile indicating that he should not be given 
combat duty.  Thus, the Board concludes that the veteran did 
not engage in combat with the enemy.  As such, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Rather, corroborating 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor during service are required.  See 38 C.F.R. 
§ 3.304(f); Cohen, 10 Vet. App. at 142.  

As to the veteran's reports that one of the stressful events 
he experienced was when his unit walked into an ambush, he 
was wounded by shrapnel, and ordered to leave fellow soldiers 
behind, the Board notes that the evidence of record does not 
support the occurrence of this stressful event.  First, as 
noted above, the evidence of record does not indicate that 
the veteran ever engaged in combat.  In this regard, the 
Board finds particularly compelling the fact that the veteran 
was on a profile specifically requesting that he be precluded 
from combat, and the fact that the veteran was never awarded 
a Combat Infantryman's Badge.  Further, although the veteran 
provided the names of some soldiers he claimed were killed 
during this event, the Army was unable to identify the 
persons claimed by the veteran to have been killed.  Further, 
the Board notes that, of the six dates verified by the Center 
for Research of Unit Records as dates in which the veteran's 
unit was engaged in combat with the enemy, service medical 
records indicate that the veteran was seen on base for non 
combat related medical conditions on three of the very days 
that the veteran's unit was engaged in combat, once on a day 
before combat, and in close proximity to the remaining two 
days the veteran's unit was engaged in combat.  This evidence 
tends to rebut the veteran's assertions that he was in 
combat, especially since none of the actual combat was shown 
to have taken place at the main base where the veteran's unit 
was stationed, but rather out in the field.  Moreover, 
although the veteran reported that he was wounded in combat, 
specifically, receiving a shrapnel wound to his leg, and 
evacuated to Japan for extended hospitalization and 
treatment, the veteran's service medical records are 
completely negative for treatment of any combat wound, 
including to his leg, although they do indicate that the 
veteran was seen in November 1971 for burns on the lower left 
leg incurred when a steam compressor exploded, clearly a 
noncombat injury.  Therefore, the Board finds that no 
credible supporting evidence has been presented to indicate 
that this stressor actually occurred.  The Board also notes 
that the veteran's statements that are inconsistent with the 
evidence of record, such as the veteran's claim that his leg 
was injured by shrapnel in combat, when the evidence of 
record shows a noncombat injury, go to the probative value of 
the veteran's statements.

The veteran has also reported as a stressor an incident in 
which he witnessed a fellow soldier in his unit shoot and 
kill several other soldiers in his unit.  The Army was able 
to confirm the existence of this incident, and that the 
killer was a member of the veteran's unit.  However, while 
the veteran has variously reported the figure of people 
killed during this incident as three, five, or eight or more, 
the Army has verified that only three people were shot, and 
only one person died, and that none of the names of the 
victims matched those provided by the veteran.  Further, the 
veteran has reported that he was not only a witness to this 
event, but actually a party, as he claimed that he was 
standing in the doorway of the room were three people were 
killed, and that the killer actually spoke to him mere 
seconds before shooting all of the people in the office.  
Clearly, if the veteran had been involved in this incident to 
the degree that he claims, this would have placed him in the 
middle of the subsequent prosecution of the killer, and in 
such case he clearly would have had more knowledge of the 
actual events, to include such details as the name and number 
of victims.  Further, the veteran has reported that he 
underwent counseling for several months subsequent to this 
event, a claim not supported by the evidence of record.  The 
Board does not dispute that the veteran may have been aware 
of this incident, as the killer was a member of his unit.  
However, his claim of being a witness to this event is not 
supported by the evidence of record, and therefore the Board 
does not find this incident to be a credible stressor to the 
veteran. 

Therefore, the Board finds that the veteran has not presented 
credible supporting evidence that an in-service stressor 
occurred.  As the existence of an in-service stressor is a 
crucial element of a claim of service connection for PTSD, 
the Board finds that the veteran's claim cannot be 
maintained.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

